Cooper, J.,
delivered the opinion of the court.
Though it may be difficult to perceive what useful purpose is subserved by that provision in § 4147, code 1892, by which suit is directed to be brought against one claiming the school-lands in fee-simple, in those cases in which the public records disclose that the lands were leased, and not sold, as appears to have been the case with reference to the land involved in this suit, it is yet true that the averments of the bill in this case bring it within the precise terms of the law. The defendants, according to the averments of the bill, claim the lands in fee-simple; and, though it is affirmatively shown that this claim is not founded upon any conveyance from the county authorities, but by one from the lessee of the term, it is nevertheless clear that this is a claim within the letter and spirit of the law. The number of cases of this class which are appearing in this court, under the operation of the code chapter, warrants the suggestion to the lower courts that when, upon the answer of the defendant, it clearly appears that no really adverse title is asserted against the county, and that the whole purpose and effect of the proceeding is to make certain the title of the public, costs should be awarded against the county. This will serve to restrain the public authorities from unnecessary resort to the courts.

The decree is reversed.